Citation Nr: 1542477	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  10-39 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability, to include lumbosacral strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1980 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.  This matter was remanded by the Board in October 2014.

In February 2014, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is of record.


FINDING OF FACT

The probative, competent evidence does not demonstrate that a current back disability, to include lumbosacral strain, is related to active duty service.


CONCLUSION OF LAW

The criteria for service connection for a back disability, to include lumbosacral strain, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015).  An August 2008 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration records, VA examination report, and lay evidence are associated with the record.  Pursuant to the Board's October 2014 remand order, the Veteran underwent VA examination in connection with his claim in December 2014.  Upon review, the Board finds the December 2014 VA examination and opinion sufficient and adequate.  The VA examiner reviewed the Veteran's relevant medical history and lay statements, completed a physical examination and other appropriate testing, and provided an opinion as to the clinical findings.  In addition, the VA examiner provided an adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with respect to the Veteran's service connection claim for a back disability.  38 C.F.R. § 3.159(c)(4).  Additionally, the Board notes that the October 2014 remand directed the RO to attempt to obtain some of the Veteran's private treatment records.  In a November 2014 letter the RO asked the Veteran to provide releases and details regarding his private care providers; however, the record does not indicate that the Veteran responded to the request.  As such, the Board finds the AMC substantially complied with the October 2014 remand directives with respect to the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the person who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran's February 2014 hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from The American Legion. No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 483 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1131 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
With respect to a current disability, the record reflects a diagnosis of lumbosacral strain during the pendency of the appeal.  Additionally, the Veteran's treatment records demonstrate frequent complaints of and treatment for back pain.  As such, the Board finds the Veteran has established a current disability for purposes of service connection.

With respect to an in-service event or injury, the Veteran's service treatment records reflect that he was treated for back pain during active duty service.  In November 1980, the Veteran reported recurrent back pain and clarified that he had occasional soreness due to a previous injury.  As such, the Board finds the Veteran has established an in-service event for purposes of service connection.

With respect to a nexus between the Veteran's current disability and the in-service event or injury, there are conflicting medical opinions.  The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In March 2011, VA received a statement from the Veteran's treating physician, Dr. K. Greco.  Dr. Greco reviewed the Veteran's records and described his current treatment.  Dr. Greco then opined that it was likely that the Veteran's military experience contributed to his current back pain and degeneration.  However, Dr. Greco failed to provide a rationale for the opinion stated and, as such, the Board affords the opinion little probative weight.  See Madden, 125 F.3d at 1477; Nieves-Rodriguez, 22 Vet. App. 295 (the probative value of a medical opinion comes from sound reasoning).  

Conversely, the December 2014 VA examiner opined that a current back disability was less likely than not related to the Veteran's active duty service.  The VA examiner diagnosed lumbosacral strain and reviewed the Veteran's medical history and lay statements.  The VA examiner noted that post-service examinations and testing conducted in 1980, 1981, and 1993 showed a normal lumbar spine, and that the Veteran reported injuring his back twice after that.  Additionally, the VA examiner indicated that while there were some indications of other diagnoses in 2004 and 2008, including mild degenerative disc disease and facet arthrosis, neither were definitive and a 2012 x-ray was completely normal.  In support of the ultimate opinion, the VA examiner noted that the record indicated that there was no evidence of an underlying pathological condition or disorder of the back in service, and that there was no objective evidence linking the Veteran's back pain in service to his current disability.  The VA examiner found that it was more likely that the Veteran's current disability was related to repeated post-service back injuries.  

Upon review, the Board finds the VA examiner's opinion has high probative value.  First, the VA examiner reviewed the Veteran's claims file, including service treatment records and medical records, and conducted a physical examination of the Veteran.  Second, the VA examiner specifically commented on the Veteran's relevant medical history, to include his report of symptoms.  Finally, the VA examiner provided an adequate rationale for the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295.  

The Board recognizes that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of a back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  The Board finds the origin or cause of such disabilities is not a simple question that can be determined based on mere personal observation by a lay person, and as such, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of his current back disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a back disability, to include lumbosacral strain.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a back disability, to include lumbosacral strain, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


